Citation Nr: 0534568	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  03-20 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

1.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance of another person, or on 
the basis of being housebound for the period of time from 
September 1, 1960 to September 29, 1964.

2.  Entitlement to an effective date earlier than July 26, 
1985 for the grant of a schedular 100 percent evaluation for 
schizophrenia.



ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1955, and from July 1957 to April 1959.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

This case was previously before the Board in April 2004, when 
it was remanded for further development.  At this time, the 
Board noted additional claims raised by the appellant.  In a 
March 1967 statement, the veteran raised the issue of 
entitlement to compensation under the provisions of what is 
now known as 38 U.S.C.A. § 1151 for a left knee disorder 
resulting from treatment at a VA hospital in Downey, 
Illinois.  In a July 1984 statement, he raised the issues of 
an increased rating for Bell's palsy; compensation based on 
treatment of peptic ulcer at a VA hospital in San Francisco, 
California in the early 1970s; and compensation under the 
provisions of what is now known as 38 U.S.C.A. § 1151 for a 
right knee disorder resulting from treatment at a VA hospital 
in Downey, Illinois, in the early 1960s.  In an August 1984 
statement, he raised the issues of service connection for a 
visual disorder and tinnitus as secondary to the service-
connected Bell's palsy.  In an August 2001 statement, he 
appeared to raise the issue of entitlement to Supplemental 
Service Disabled Veterans' Insurance (SRH).  These issues are 
referred to the RO for appropriate action and adjudication.

In a May 2000 rating decision, the RO granted entitlement to 
a 100 percent schedular evaluation for the veteran's service-
connected schizophrenia from April 10, 1959 through December 
31, 1965.  Thereafter, the RO assigned a 70 percent schedular 
evaluation from January 1, 1965 through July 25, 1985, and 
granted 100 percent temporary evaluations under 38 C.F.R. 
§ 4.29 from July 24, 1965 through December 1, 1966, and from 
December 8, 1969 through January 31, 1970.  In a June 2000 
letter, the veteran expressed dissatisfaction with this 
decision.  In an August 2001 letter, the RO requested that 
the veteran clarify the issues he intended to appeal.  In an 
August 2001 letter, the veteran stated that the grant of a 
schedular 100 percent evaluation for his service-connected 
schizophrenia should have been permanent from April 1959.  
However, the RO has not issued a statement of the case SOC 
regarding this matter.  Where a claimant filed a notice of 
disagreement and the RO has not issued a SOC, the issue must 
be remanded to the RO for a SOC.  Manlincon v. West, 
12 Vet. App. 238 (1999).  Consequently, the Board has 
included a remand to comply with the Manlincon directive.

The issue of entitlement to an earlier effective date July 
26, 1985 for the grant of a schedular 100 percent evaluation 
for schizophrenia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Service connection has been in effect for paranoid 
schizophrenia and Bell's palsy since April 10, 1959.  In a 
May 2000 rating decision, the RO granted a 100 percent 
evaluation for the service-connected schizophrenia from April 
10, 1959 to December 31, 1965.  The veteran's Bell's palsy is 
assigned a zero percent rating.

2.  The veteran was found to be incompetent by the State of 
Illinois, Cook County, and a conservator appointed by the 
Probate Division, Cook County, State of Illinois, effective 
September 1, 1960.  The veteran was found to be competent and 
restored to his civil rights effective November 6, 1963, by 
the State of Illinois, Cook County.  In a September 1964 
order, the Probate Division, Cook County, State of Illinois, 
terminated the conservatorship.  The veteran was found to be 
competent by the VA, effective October 1, 1964.

3.  The evidence does not establish that the veteran needed 
regular aid and attendance of another person or was 
permanently housebound due to his service connected 
schizophrenia and Bell's Palsy from September 1, 1960 to 
September 29, 1964.


CONCLUSION OF LAW

The criteria for special monthly compensation based upon the 
need of regular aid and attendance of another person, or due 
to housebound status are not met.  38 U.S.C.A. § 1114(l), (s) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.350(b),(i) and 
3.352(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2003); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, VCAA notification was 
provided in June 2003, after the initial AOJ decision, but it 
was found to be insufficient and, as a result, this case was 
remanded, as above noted, in April 2004 in part to obtain 
development consistent with VCAA.  Another VCAA letter was 
provided to the veteran in April 2004, following the April 
2004 remand.  However, this letter did not contain 
notification that the veteran should provide "any evidence" 
in his possession pertaining to his claim, i.e., the 4th 
element.  Notwithstanding, in this letter, the RO notified 
the veteran that evidence and information was necessary to 
substantiate his claim for special monthly compensation and 
requested that he provide it.  In addition, the VA fully 
notified the veteran of what was required to substantiate his 
claim in the June 2003 SOC and August 2005 SSOC.  Together, 
the VCAA letters, SOC and SSOC provided the veteran with a 
summary of the evidence, the applicable laws and regulations, 
and a discussion of the facts of the case.  VA specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, the service department, Social Security 
Administration (SSA), and other federal agencies.  He was 
asked to provide a properly executed release so that VA could 
request private medical treatment records for him, but was 
further advised that it was ultimately his responsibility to 
send medical treatment records from any private physicians.  
Moreover, it was requested that he submit any evidence in his 
possession.  The duty to notify the appellant was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 124-30 (2005)

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Following the April 2004 remand, the RO requested 
that the veteran identify any and all VA and non-VA health 
care providers who treated him during the time period under 
consideration for his psychiatric disability.  The veteran 
identified the VA facility at which he was hospitalized.  A 
review of the record reflects that VA and non VA hospital 
summaries are present for the time periods from January 
through March 1960, and from July 1960 through June 1961 when 
he was hospitalized for his service-connected schizophrenia, 
including two suicide attempts.  Other records identified by 
the veteran, including records from the SSA were requested, 
but to no avail.  In October 2004, the SSA responded that the 
veteran's file had been destroyed.  Additional records from 
the VA Medical Center (VAMC) in Downey, Illinois were 
obtained, but a negative response was received from the VAMC 
in West Side, Chicago, Illinois.  

VA informed the veteran in the August 2005 SSOC of the 
medical evidence that it had been unable to obtain.  He was 
further informed in the SOC and SSOC of the evidence in VA's 
possession.  These documents and the VCAA letter dated in 
April 2004 informed the veteran that it is ultimately his 
responsibility to ensure that VA receives pertinent evidence.  
As the veteran has been placed on notice that attempts to 
obtain this evidence have failed, the Board finds that VA has 
fully complied with its duty to assist and further 
development would needlessly delay adjudication of this 
claim.  See 38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e).

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In this case, because the time period under 
consideration is from September 1, 1960 to September 29, 
1964, a VA examination is not indicated. 

In light of the foregoing, and as the veteran has identified 
no other records concerning his claim for special monthly 
compensation from September 1, 1960 to September 29, 1964, 
the Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issue on appeal is required to comply with the duty to 
assist under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.  



II.  Special Monthly Compensation based on the need for
Regular Aid and Attendance of Another, or on being Housebound

In March 1999, the veteran submitted a claim for entitlement 
to special monthly compensation due to the need for aid and 
attendance of another, or being housebound from September 1, 
1960 to September 29, 1964 due to his incompetency 
determination.  The veteran contends that his claim for 
benefits should be adjudicated under the laws and regulations 
in effect in July 1988.  

The Board has carefully reviewed the claims file and notes 
that the veteran's initial, 1959, claim was adjudicated as 
one requesting entitlement to an increased schedular 
evaluation for the service-connected schizophrenic reaction.  
The November 1959 rating decision and December 1959 
notification letter addressed only the matter of an increased 
evaluation.  Similarly, the veteran's January 1960 notice of 
disagreement and substantive appeal, while averring he felt 
he was entitled to a higher evaluation, did not address the 
issue of special monthly compensation or in any way raised 
the issue of the need for aid and attendance or being 
housebound.  The Board's March 1960 remand phrased the issue 
as one of entitlement to an increased evaluation for 
schizophrenic reaction.  The Board is therefore unable to 
find that the matter of entitlement to special monthly 
compensation based on the need for regular aid and attendance 
of another, or on being housebound, was similarly in a 
pending status from 1959.

Thus, the Board concurs with the RO's adjudication of the 
issue of entitlement to special monthly compensation based on 
the need for regular aid and attendance of another, or on 
being housebound, as a new claim.  The veteran is advised 
that if he wishes to file a claim for clear and unmistakable 
error in a previous decision, he may do so.

Special monthly compensation is payable to a veteran who is 
permanently bedridden or so helpless as a result of service-
connected disability that he is in need of the regular aid 
and attendance of another person.  38 U.S.C.A. § 1114(l) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.350(b) (2005).

The following factors are considered to determine whether 
regular aid and attendance is needed:  inability to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need to adjust special prosthetic or 
orthopedic appliances which by reason of the particular 
disability required aid (this does not include adjustment of 
appliances that persons without any such disability would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability to feed himself through loss of 
coordination or upper extremities or through extreme 
weakness; inability to attend to wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect a claimant from the 
hazards or dangers incident to his daily environment.  
38 C.F.R. § 3.352(a) (2005).

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable decision is permissible.  The particular personal 
functions with the veteran is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that he is so 
helpless as to need regular aid and attendance, not that 
there is a constant need.  See 38 C.F.R. § 3.352(a) (2005); 
Turco v. Brown, 9 Vet. App. 222 (1996).  However, it is 
logical to infer a threshold requirement that "at least one 
of the enumerated factors be present."  See Turco, 9 Vet. 
App. At 224.  "Bedridden" will be that condition which, by 
virtue of its essential character, actually requires that the 
claimant remain in bed.  The fact that a claimant has 
voluntarily taken to bed or that a doctor has prescribed rest 
in bed for a greater or lesser part of the day to promote 
convalescence or cure is insufficient.  38 C.F.R. § 3.352(a) 
(2005).

If a veteran does not qualify for special monthly 
compensation at the "aid and attendance" rate, then special 
monthly compensation may still be paid at the "housebound" 
rate, a lower rate.  Housebound status is shown where the 
veteran has a single service-connected disability rated as 
100 percent, and (a) has additional service-connected 
disability or disabilities independently ratable at 60 
percent, separate and distinct from the 100 percent service-
connected disability and involving different anatomical 
segments  or bodily systems, or, (2) is permanently 
housebound by reason of service-connected disability or 
disabilities.  The "permanently housebound" criteria are 
met when the vetera is substantially confined to his home and 
its immediate premises as a result of service-connected 
disabilities, or, if institutionalized, to the ward or 
clinical areas due to such disabilities, and it is reasonably 
certain that the disabilities and resultant confinement will 
continue throughout his lifetime.  38 U.S.C.A. § 1114(s) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.350(i) (2005).

The evidence shows that the veteran was hospitalized for his 
psychiatric disability from January through March 1960, and 
then from July 1960 to June 1961.  
An interim hospital summary dated in February 1960 shows that 
the veteran had referred himself for treatment on the advice 
of his physician in January 1960, saying that he was having 
auditory hallucinations and paranoid ideations.  The report 
reflects that the veteran was hospitalized for 38 days.  He 
was noted to present as neatly dressed, at times, and 
somewhat aloof, suspicious, and as though he would evaluated 
the physician before involving himself.  The physician noted 
that he kept himself well, but appeared to be tense and 
reluctant to converse.  He was observed to occasionally flash 
a very sneering smile, and to speak slowly, becoming blocked.  
But he answered questions correctly and to the point.  He was 
found to be well oriented in all spheres.  Memory was found 
to be good for recent events, but impaired partly for remote 
events.  The physician noted the veteran had been on "7AS" 
since his admission in January, and had not adjusted well to 
the floor, his rulings, or to being sociable with other 
patients.  He constantly asked for things he knew he could 
not get, or which were against hospital rules, and became 
angrier upon each request.  He firmly stated that he did not 
want the physician as therapist, nor did he want the 
physician to help him, as a physician.  His only conversation 
with the physician was to request something on the floor or 
to request something for himself he knew it was impossible to 
obtain.  He was prescribed Stelazine with increasing dosages, 
but continued to manifest ideas of reference and paranoid 
ideation.  He asked to be released against medical advice and 
was told that he would have to wait 20 days before being 
readmitted.  He was further warned he may be committed.  The 
diagnosis was schizophrenic reaction, paranoid type.  The 
veteran was found competent to handle his financial matters.  
The physician further noted that the veteran did not seem to 
be able to maintain himself in any type of work, except that 
he liked to paint, which he did with rigid obsessiveness.

A March 1960 addendum report notes that the veteran had begun 
to play one physician in outpatient services against another 
in inpatient services.  He was uncooperative with all 
hospital services, and refused any therapy.  He was 
prescribed medication while on the floor:  Stelazine, 
Compazine, and Thorazine.  When on a weekend pass to seek 
employment, the veteran returned at 3 a.m. with alcohol on 
his breath and refused to make any explanation.  It was 
decided that the veteran should be discharged to outpatient 
treatment.  

In July 1960, the veteran was admitted to Cook County 
Hospital Mental Health Clinic with a diagnosis of 
schizophrenic reaction, chronic undifferentiated, depressive 
reaction.  Admission records show that he had been taken to 
the hospital following a suicide attempt in which he 
swallowed a quantity of arsenic.  He was withdrawn from his 
family and had auditory hallucinations.  The veteran was 
transferred to VA care the same month.  The VA admission 
report reflects that the veteran presented as well-oriented 
and in fairly good contact, but somewhat depressed.  Physical 
and neurological examinations were essentially negative 
except for several old small scars and hypoactive deep 
reflexes.  He took toilet paper from out of both ears and 
asked the examiner repeatedly when he could go to an open 
ward.  His speech was coherent, relevant, and of normal 
rapidity.  Memory for recent and remote events was good.  
Attention was easily gained and held.  But insight was 
lacking.  The examiner diagnosed schizophrenic reaction, 
undifferentiated type, chronic, severe, with suicidal 
tendencies and noted that the veteran was considered to be 
incompetent and committed.

In September 1960, court documents from the Probate Division 
of Cook County Court reflect that the veteran had been found 
incompetent, and that the Exchange National Bank of Chicago 
had been appointed conservatorship over the veteran effective 
September 1, 1960.

In June 1961, a Trial Visit Report was conducted.  It was 
noted that the veteran had been admitted in July 1960 under 
commitment, was service-connected, and had an appointed 
conservator.  The examiner noted that while the veteran was 
always cooperative, passively friendly, and well groomed, but 
there has always been evidence of generalized hostility in 
his dealings with hospital personnel.  The examiner noted 
that the veteran was anxious to leave the hospital and had 
made arrangements to resume his education with the help of 
the VA.  No evidence of any depression was found, and the 
examiner observed the veteran to appear generally more 
optimistic about the future than he had for a long time.  His 
generalized hostility also appeared to be less.  The examiner 
stated that although it was impossible to predict the 
veteran's attitude toward suicide in future, the risk 
appeared negligible and there was little benefit from further 
hospitalization at that time.  Physical, neurological, and 
laboratory examinations were essentially negative except for 
hypoactive deep reflexes and several small scars.  The report 
reflects a diagnosis of schizophrenic reaction, 
undifferentiated type, chronic, severe, with suicidal 
tendencies, improved.  The veteran was found to be committed 
as mentally ill, incompetent, and to have a conservator.  The 
veteran was approved for Trial Visit placement in his own 
custody effective June 2, 1961.  Subsequent records show that 
he was discharged from Trial Visit effective June 2, 1962.  
While the veteran remained committed and considered to be 
incompetent, it was found that the veteran was adjusting 
satisfactorily.

Following the veteran's placement on Trial Visit in June 
1961, he underwent periodic VA examinations in April 1962, 
November 1963, and October 1964.  These examination reports 
show that he reported compliance with weekly outpatient 
psychotherapy, which concluded in April 1964, and with 
prescribed medications.  Concerning his social status, he 
lived alone in a rented apartment and attended college 
courses in accounting and business administration.  He was 
not found to exhibit antisocial tendencies, and he reported 
having a girlfriend for a short period of time in October 
1964.  The veteran reported hearing voices until April 1964, 
and experiencing episodes of confusion and described problems 
with other people's attitudes and a sense that some people 
had it in for him until October 1964.  He complained of a 
fear of crowds, developing bad dreams, and feeling depressed.  
However, he expressed no current suicidal thoughts or plans, 
and no homicidal thoughts or plans.  Rather, he expressed a 
desire to finish school, become a certified public 
accountant, and find a job.  Examiners consistently found the 
veteran to present as neat, cooperative, intelligent, and 
oriented in all three spheres; to exhibit flattened affect, 
fine tremors of the outstretched fingers and, later, signs of 
biting his fingernails.  Stream of speech was consistently 
observed to be spontaneous, relevant, and coherent.  Memory 
was found to remain fairly good for recent and remote events.  
Retention was fair, but school and general knowledge was 
noted to be good.  Noises were observed irritate him a great 
deal.  In April 1962, the veteran denied any ideas of 
reference, although he admitted to hearing voices over the 
past five years.  In November 1963, he was evasive about 
hearing voices.  In October 1964, he admitted hearing voices 
in the past but not since April 1964.  Insight is shown to 
have improved throughout this time as well.  In October 1964 
he stated he desired to obtain a skill and steady employment 
position.  The diagnosis remained schizophrenic reaction 
throughout but was noted to be in partial remission in 
October 1964.  The veteran was found incompetent in April 
1962 and November 1963, but was found competent in October 
1964.

In November 1963, the State of Illinois, Cook County Court 
restored the veteran from his previous commitment and to his 
civil rights, making the previous commitment obsolete, 
effective November 6, 1963.  However, at this time, VA 
declined to take action terminating the conservatorship, as 
the November 1963 VA examination report reflected the veteran 
remained incompetent within the regulations of the VA.  In 
September 1964, a court order of the Circuit Court of Cook 
County, Illinois Probate Division, adjudged the veteran not 
an incompetent and revoked letters of conservatorship issued 
on his behalf.  Accordingly, in October 1964, the VA 
determined that payment of all VA benefits on behalf of the 
veteran should be made to him directly.

After review of all the medical evidence of record for the 
time period under consideration, the Board finds that the 
veteran was not then blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes, 
concentric contraction of the visual field to 5 degrees or 
less; or that he was a patient in a nursing home because of 
mental or physical incapacity.  Furthermore, although the 
veteran was hospitalized voluntarily from January to March 
1960 and involuntarily as an incompetent from July 1960 to 
June 1961 following a suicide attempt, the medical documents 
show no evidence-either during his periods of 
hospitalization or during that period of time when he was not 
hospitalized but was under outpatient treatment-that he was 
unable to dress or undress himself, keep himself ordinarily 
clean and presentable, or feed himself or tend to the wants 
of nature.  These records further do not demonstrate that he 
required protection from hazards or dangers incident to his 
daily environment, or that he required adjustment of special 
prosthetic or orthopedic appliances.  Finally, the record 
does not show that he was then bedridden.  

Rather, the record shows that he was consistently found to 
present as ambulatory, to appear neat and neatly dressed, and 
to keep himself well during his periods of hospitalization.  
He refused to participate in therapy initially, and tried to 
manipulate his health care providers.  He also expressed some 
hostility to hospital staff, but these records reflect that 
when he wanted something, he expressed himself.  During his 
periods of outpatient treatment, he lived alone in a rented 
apartment, and successfully pursued a course of study as a 
business student.  There is no indication that he required 
the aid and attendance of another during this time.  Rather, 
VA examination reports note that he reported for examination 
alone, spoke spontaneously, relevantly, and coherently, and 
presented as cooperative, neat, and oriented, albeit with a 
flattened affect and complaints of hearing voices, occasional 
confusion, and depression.  He voluntarily reported for 
outpatient treatment every week and was compliant with his 
medications.

Similarly, these records do not reflect that, although the 
veteran was hospitalized from January to March 1960, and 
hospitalized as committed from July 1960 to June 1961 that he 
was confined to the ward or clinical areas of the hospital 
due to his service connected disability and that such 
confinement was reasonably certain to continue throughout his 
lifetime.  Rather, the medical evidence reflects that his 
condition was considered treatable and that it, in fact, did 
improve to the point where he was discharged to Trial Visit 
placement and, ultimately, solely to outpatient treatment.  
Moreover, the record shows that he was actually hospitalized 
as an inpatient for a short period of this time, from January 
to March 1960, when he was hospitalized on a voluntary basis, 
and from July 1960 to June 1961, following a suicide attempt, 
when he was, in fact, committed.  He was released to 
outpatient treatment in June 1961, at which time he began 
living on his own and attending school.  In November 1963, he 
was found competent and restored to his civil rights by the 
State of Illinois.  In September 1964, the State of Illinois 
terminated his conservatorship.  In October 1964, the VA 
found him competent within the regulations of VA. 

Finally, while the evidence shows that the veteran was 
afforded a schedular 100 percent for his service connected 
schizophrenia from April 10, 1959 through December 31, 1965, 
his only other service connected disability was, and is, his 
service-connected Bell's palsy, which has been evaluated as 
noncompensable since April 19, 1959.  Therefore the schedular 
criteria required for a grant of special monthly compensation 
based on being housebound are not met under the regulations.

The record, on the whole, reflects that the veteran was 
significantly disabled due to his service-connected 
psychiatric disability.  And the Board notes that he was 
awarded a 100 percent evaluation for this reason during this 
time period.  Nonetheless, for the purposes of special 
monthly compensation based upon the need of aid and 
attendance or housebound status, there must be sufficient 
showing that the service-connected disability or disabilities 
render the veteran so helpless such as to require aid and 
attendance or to make him housebound.  Here, the totality of 
the evidence simply does not show that the required 
manifestations are present.  Rather, as explained above, the 
weight of the evidence shows that, despite the veteran's 
significant disability, he remained able to dress and undress 
himself, keep himself ordinarily clean and presentable, feed 
himself and attend to the wants of nature, and had no special 
prosthetics or orthopedic appliances which by reason of his 
disability required aid.  And, while he was hospitalized 
voluntarily, and then committed involuntarily, and found to 
be incompetent, there is no indication that he was ever found 
to be bedridden or that he required confinement in a nursing 
home, nor that he required the aid and attendance of another 
person to protect him from hazards or dangers incident to his 
daily environment.  Rather, the medical evidence reflects, as 
explained above, he was able to function independently as an 
inpatient within the structure of the hospital, and as an 
outpatient.  Similarly, the medical evidence does not show 
that, while institutionalized, he was found to be confined to 
the ward or clinical areas and that such confinement was 
reasonable expected to continue throughout his lifetime asis 
required for a finding of being permanently housebound within 
the meaning of the regulations.

Based on the foregoing, the board concludes that the 
preponderance of the evidence does not support a finding that 
the veteran meets the criteria for special monthly 
compensation based on the need for aid and attendance of 
another, or on being housebound for the time period from 
September 1, 1960 to September 29, 1964.  


ORDER

Entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person, or on the 
basis of being housebound for the period of time from 
September 1, 1960 to September 29, 1964 is denied.


REMAND

As above noted, in August 2001, the veteran clarified his 
June 2000 notice of disagreement to the May 2000 rating 
decision to include the issue of an effective date earlier 
than July 26, 1985 for the grant of a schedular 100 percent 
evaluation for his service connected schizophrenia.  The May 
2000 rating decision awarded a schedular 100 percent 
evaluation from April 10, 1959 to December 31, 1965.  
Thereafter, a 70 percent schedular evaluation was assigned 
effective January 1, 1965 through July 25, 1985.  Temporary 
total evaluations were assigned intermittently, from July 24, 
1965 through December 31, 1966, and from December 8, 1969 
through January 31, 1970.  Moreover, entitlement to TDIU was 
granted effective February 1, 1970 through July 25, 1985.  
Yet, this is not a full grant of benefits.  As the grant of a 
100 percent schedular evaluation from April 10, 1959 through 
December 31, 1965, and a 70 percent schedular grant-with 
intermittent temporary total grants under 38 C.F.R. § 4.29-
does not constitute a full grant of all benefits possible, 
and as the veteran has not withdrawn his claim, the issue 
concerning entitlement to an effective date earlier than July 
26, 1985 for the grant of a schedular 100 percent for 
schizophrenia is still pending.  See AB v. Brown, 6 Vet. App. 
35 (1993).

The RO has not had an opportunity to issue an SOC.  When a 
notice of disagreement is timely filed, the RO must reexamine 
the claim and determine if additional review or development 
is warranted.  If no preliminary action is required, or when 
it is completed, the RO must prepare an SOC pursuant to 
38 C.F.R. § 19.29, unless the matter is resolved by granting 
the benefits sought on appeal or the NOD is withdrawn by the 
appellant or his or her representative.  38 C.F.R. § 19.26 
(2005) (emphasis added).  Since an NOD has been submitted 
with respect to this issue, an SOC should be issued.  See 
Manlincon, supra.  In this regard, the appellant has not been 
provided an SOC with regard to the issue of entitlement to an 
effective date earlier than July 25, 1985 for the grant of a 
schedular 100 percent evaluation for his service connected 
schizophrenia, to include that period from January 1, 1965 
through July 25, 1985.  

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO/AMC should issue an SOC 
regarding the issues of entitlement to an 
effective date earlier than July 25, 1985 
for the grant of a schedular 100 percent 
evaluation for his service connected 
schizophrenia, to include that period 
from January 1, 1965 through July 25, 
1985.  The appellant should be apprised 
of his right to submit a substantive 
appeal as to these issues and to have his 
claim reviewed by the Board.

2.  If a substantive appeal is received 
as to these issues, and after undertaking 
any other development deemed essential in 
addition to that specified above, the 
RO/AMC should re-adjudicate the veteran's 
claim for an effective date earlier than 
July 25, 1985 for the grant of a 
schedular 100 percent evaluation for his 
service connected schizophrenia, to 
include that period from January 1, 1965 
through July 25, 1985.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided with an SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  As appropriate period of 
time should be allowed for response.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The appellant need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


